                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 20-1932-SVW (KS)                                               Date: May 21, 2021
Title      Tyiavory Jackson v. Arthur Blain et al



Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                              N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                     N/A                                                N/A

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On February 27, 2020, Plaintiff, a California state prisoner proceeding pro se and in forma
pauperis, filed a civil rights complaint (the “Complaint”) alleging that the defendants were
deliberately indifferent to his serious medical needs in violation of the Eighth Amendment to the
U.S. Constitution. (Dkt. No. 1.) The Court subsequently dismissed Plaintiff’s claims against one
defendant, Defendant Wu, with leave to amend (Dkt. No. 40) but Plaintiff elected not to file a First
Amended Complaint. Accordingly, on November 24, 2021, Defendants filed an Answer (Dkt. No.
41), and, on December 28, 2020, the Court issued its Case Management and Scheduling Order
governing discovery and pretrial deadlines (Dkt. No. 42).

        In the Court’s December 28, 2020 case management order, the Court required the parties,
inter alia, to file status reports no later than 120 days from the date of the order. (Dkt. No. 42.)
Accordingly, Plaintiff’s status report was due on or before April 27, 2021. Defendants filed their
status report on April 21, 2021 (Dkt. No. 43), indicating that Plaintiff had not propounded written
discovery. However, the Court has received no status report from Plaintiff concerning this case
since the case management order was filed. More than three weeks have now passed since
Plaintiff’s deadline for filing a status report.

        Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, the Court may dismiss a
civil action if the plaintiff “fails to prosecute or to comply with these rules or a court order.”
However, in the interests of justice, the Court elects not to dismiss this case, at this time, and
instead Plaintiff is ORDERED TO SHOW CAUSE on or before June 11, 2021 why the Court
should not recommend dismissal for failure to prosecute and comply with court orders.



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

Case No. CV 20-1932-SVW (KS)                                                             Date: May 21, 2021
Title           Tyiavory Jackson v. Arthur Blain et al

        If Plaintiff wishes to proceed with this action, he may discharge this Order by filing a
status report that complies with the Court’s case management order.1 For Plaintiff’s
convenience, the Clerk is directed to send Plaintiff a copy of Defendants’ April 21, 2021 status
report (Dkt. No. 43).

        Alternatively, if Plaintiff does not wish to pursue this action, he may file a document
entitled “Notice Of Dismissal” pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

       Plaintiff is advised that his failure to timely comply with this order may result in the
dismissal of his case pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Local
Rule 41-1.




                                                                                                                  :
                                                                              Initials of Preparer               gr




1
    The case management order states that the status report must contain the following information:
           (a) a summary of the proceedings to date and a statement of the principal issues raised by the
           case;
           (b) a statement informing the Court whether all parties have been served and, if not, a proposed
           deadline by which service will be completed;
           (c) a statement informing the Court whether other parties will be added or amended pleadings
           will be filed and, if so, a proposed deadline by which those steps will be taken;
           (d) a description of any discovery completed and a schedule for any future discovery;
           (e) a list of contemplated motions, if any, along with proposed dates for the filing and hearing of
           such motions;
           (f) an estimate of the time likely to be required for trial, and a statement as to whether trial by
           jury is desired and has been properly requested;
           (g) a description of any settlement negotiations that have occurred, and a recommendation as to
           the form of settlement conference or other method of alternative dispute resolution that would be
           most appropriate given the nature of this case; and
           (h) any suggestions the parties may wish to make regarding the management of this action.


CV-90 (03/15)                                    Civil Minutes – General                                     Page 2 of 2
